Citation Nr: 1632796	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-27 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which granted service connection for the Veteran's left ear hearing loss and assigned the initial noncompensable rating.  Jurisdiction is currently retained by the RO in Columbia, South Carolina. 

The Veteran testified at an April 2016 video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination of record for his service-connected left ear hearing loss was in September 2012.  During his April 2016 hearing, the Veteran testified that his hearing had worsened since his most recent examination.  He described having a greater problem hearing people in crowded situations.  He also noted that his wife complained that he played the television too loud.  As such, the Veteran should be scheduled for a VA examination to assess the current severity of his service-connected disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain all outstanding VA and private treatment records.   Specifically, updated treatment records from the Durham VA Medical Center and Carolina Eye, Ears, Nose, and Throat Associates from July 2012 to the present should be requested. 

2. Then, schedule the Veteran for a VA audiological examination to determine the severity of his service-connected left ear hearing loss.  The claims folder must be provided to the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of the service-connected left ear hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss disability.  The rationale for any opinions expressed must be set forth by the examiner.

3. After completion of the above development and any other actions deemed necessary, readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, he must be furnished with a supplemental statement of the case (SSOC) and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




